

Exhibit 10.137


December 28, 2016




Mr. James W. Barge
2700 Colorado Ave., Suite 200
Santa Monica, California 90404


RE: Employment Agreement


Dear Mr. Barge:


On behalf of Lions Gate Entertainment Inc. (the “Company”), this is to confirm
the terms of your employment by the Company. We refer to you herein as
“Employee.” The terms of Employee’s employment are as follows:


1.    TERM


(a) The term of this agreement (“Agreement”) will begin October 1, 2016 and end
September 30, 2020, subject to earlier termination as provided for in Section 7
below (the “Term”). Until October 1, 2016 the employment agreement dated
September 16, 2013 between the Company and Employee (the “Prior Agreement”)
governed the terms and conditions of Employee’s employment. During the Term of
this Agreement, Employee will serve as Chief Financial Officer, reporting to the
Company’s Chief Executive Officer (the “CEO”), currently Jon Feltheimer.
Employee shall render such services as are customarily rendered by persons in
Employee’s capacity in the entertainment industry and as may be reasonably
requested by the Company.


(b) So long as this Agreement shall continue in effect, Employee shall devote
Employee’s full business time, energy and ability exclusively to the business,
affairs and interests of the Company and matters related thereto, shall use
Employee’s best efforts and abilities to promote the Company’s interests, and
shall perform the services contemplated by this Agreement in accordance with
policies established by the Company. As long as Employee’s meaningful business
time is devoted to the Company, Employee may devote a reasonable amount of time
to management of personal investments and charitable, political and civic
activities, so long as these activities do not conflict with the Company’s
interests or otherwise interfere with Employee’s performance under this
Agreement.


(c) Subject to travel required by Employee’s position and consistent with the
reasonable business of the Company, Employee will be based in the Los Angeles,
California area.




--------------------------------------------------------------------------------



Mr. James W. Barge
December 28, 2016
Page 2 of 17


(d) During the Term, the Company shall pay for the services of an assistant to
the extent available in keeping with the Company’s policy and practice for the
Company’s co-Chief Operating Officers and division heads.


2.    COMPENSATION


(a) Salary. During the Term of this Agreement, Employee will be entitled to
receive base salary (“Base Salary”), payable in accordance with the Company’s
normal payroll practices in effect. During the Term, Employee’s annual rate of
Base Salary will be one million dollars ($1,000,000).


(b) Payroll. Nothing in this Agreement shall limit the Company’s right to modify
its payroll practices, as it deems necessary.


(c) Annual Bonuses. During the Term, Employee shall be eligible to receive
annual performance bonuses based on such Company and/or individual performance
criteria as determined by the Compensation Committee (the “CCLG”) of the Board
of Directors of Lions Gate Entertainment Corp. (“Lions Gate”), in its discretion
and in consultation with the CEO. Commencing with the Company’s 2018 fiscal
year, the target amount of such annual bonus will be one hundred percent (100%)
of Employee’s Base Salary. Except as expressly provided in Section 7 below,
Employee must be employed with the Company through the end of the Company’s
fiscal year to be eligible to receive a bonus for such fiscal year. Any such
bonus will be paid as soon as practicable after the end of the applicable fiscal
year and in all events within the “short-term deferral” period provided under
Treasury Regulation Section 1.409A-1(a)(4) (generally within two and one‑half
months after the end of the fiscal year for which the bonus is paid).
Notwithstanding the foregoing, the provisions of Employee’s Prior Agreement
shall govern as to Employee’s bonus for the Company’s 2017 fiscal year.


(d) Special Bonus Opportunity.  Employee shall be granted the opportunity to
receive a cash bonus in the amount of $1,000,000 (the “Special Bonus”), provided
that the Special Bonus will be payable only if (a) Lions Gate achieves specified
performance goals established by the CCLG for the Special Bonus, and (b)
Employee’s employment with the Company continues through the period specified by
the CCLG. The performance goals for the Special Bonus will be finalized by the
CCLG within thirty (30) days following the date of this Agreement and will
generally relate to the achievement of certain synergies in connection with
Lions Gate’s acquisition of Starz and the integration of the two companies
following the transaction.


(e)    Tax Withholding. Notwithstanding anything else herein to the contrary,
the Company may withhold (or cause there to be withheld, as the case may be)
from any amounts otherwise due or payable under or pursuant to this Agreement
such federal, state and local income, employment, or other taxes as may be
required to be withheld pursuant to any applicable law or regulation.







--------------------------------------------------------------------------------



Mr. James W. Barge
December 28, 2016
Page 3 of 17


3.    BENEFITS


As an employee of the Company, Employee will continue to be eligible to
participate in all benefit plans to the same extent as other similarly situated
salaried employees of the Company (including the Company’s co-Chief Operating
Officers and division heads) and in all events subject to the terms of such
plans. For the sake of clarity, such plans do not include compensation and/or
any bonus plans.


4.    VACATION AND TRAVEL


(a) Employee shall be entitled to take paid time off without a reduction in
salary, subject to (i) the approval of Employee’s supervisor, and (ii) the
demands and requirements of Employee’s duties and responsibilities under this
Agreement. Employee shall accrue no paid vacation.


(b) Employee will be eligible to be reimbursed for any business expenses in
accordance with the Company’s current Travel and Entertainment policy.


(c) In addition, to the extent the following are within the Company’s policy and
practice then in effect for similarly situated employees (including the
Company’s co-Chief Operating Officers and division heads), Employee shall be
entitled to (i) business class travel for flights in excess of four (4) hours;
(ii) all customary “perqs” of division heads and the co-Chief Operating Officers
of the Company; (iii) a cell phone, which may be expensed; (iv) a reserved
parking space; and (v) reimbursement for all expenses reasonably incurred in
connection with his employment.


(d) The Company reserves the right to modify, suspend or discontinue any and all
of the above referenced benefits, plans, practices, policies and programs
(including those in Section 3) at any time (whether before or after termination
of employment) without notice to or recourse by Employee so long as action is
taken in general with respect to other similarly situated persons (including the
Company’s co-Chief Operating Officers and division heads) and does not single
out Employee.


5.    EQUITY GRANTS


(a) Time-Based SAR Award. On December 28, 2016, the CCLG approved an award of
425,000 share appreciation rights with respect to Lions Gate’s Class B common
shares (the “Class B Shares” and such award, the “Time-Based Class B SAR
Award”). The CCLG established the per-share “base price” of the Time-Based Class
B SAR Award at the time of grant. Subject to Employee’s continued employment
hereunder, the Time-Based Class B SAR Award will vest and become exercisable as
to twenty-five percent (25%) of the rights subject to the award on each of
September 30, 2017, September 30, 2018, September 30, 2019 and September 30,
2020; provided, that the award is subject to accelerated vesting in connection
with certain terminations of Employee’s employment as provided in Section 5(e)
below. Each right subject to the Time-Based Class B SAR



--------------------------------------------------------------------------------



Mr. James W. Barge
December 28, 2016
Page 4 of 17


Award shall be payable upon exercise of the right, as determined by the CCLG in
its sole discretion, in the form of either Class B Shares, Lions Gate’s Class A
common shares (“Class A Shares”), cash or any combination of the foregoing, with
such payment in any case to have an aggregate value (for each right so
exercised) equal to the amount by which the fair market value (as determined
under the Plan) of a Class B Share on the date of such exercise of the
Time-Based Class B SAR Award exceeds the per-share base price of the Time-Based
Class B SAR Award. The Time-Based Class B SAR Award may be exercised only if and
to the extent vested.


(b) Performance SAR Award. On December 28, 2016, the CCLG approved an award of
425,000 share appreciation rights with respect to the Class B Shares that are
subject to the time-based and performance-based vesting requirements set forth
below in this paragraph ( the “Performance-Based Class B SAR Award”). The CCLG
established the per-share “base price” of the Performance-Based Class B SAR
Award at the time of grant. Subject to Employee’s continued employment
hereunder, the Performance-Based Class B SAR Award will be eligible to vest and
become exercisable as to twenty-five percent (25%) of the rights subject to the
award on each of September 30, 2017, September 30, 2018, September 30, 2019 and
September 30, 2020 (each, a “Performance Vesting Date”); provided, however, that
the vesting of the applicable installment of the Performance-Based Class B SAR
Award on a particular Performance Vesting Date shall also be subject to an
assessment of Employee’s personal performance over the twelve (12) month period
ending on such Performance Vesting Date (or, if so determined by the CCLG,
performance over a fiscal year of Lions Gate that overlaps with such twelve
(12)-month period); and provided, further, that the award is subject to
accelerated vesting in connection with certain terminations of Employee’s
employment as provided in Section 5(e) below. Such performance assessment and
the determination as to the portion (if any) of the Performance-Based Class B
SAR Award that will vest on such Performance Vesting Date shall be made by the
CCLG in its discretion, in consultation with the CEO. Any portion of the
Performance-Based Class B SAR Award that does not vest as of the end of the
applicable performance period shall expire as of the last day of such period
with no possibility of further vesting; provided, however, that the CCLG may, in
its sole discretion, provide that any such portion of the Performance-Based
Class B SAR Award may remain outstanding and eligible to vest at such time or
times and subject to such terms and conditions as established by the CCLG (but
in no event shall the award vest as to more than 100% of the rights subject to
the award). Each right subject to the Performance-Based Class B SAR Award shall
be payable upon exercise of the right, as determined by the CCLG in its sole
discretion, in the form of either Class B Shares, Class A Shares, cash or any
combination of the foregoing, with such payment in any case to have an aggregate
value (for each right so exercised) equal to the amount by which the fair market
value (as determined under the Plan) of a Class B Share on the date of such
exercise of the Performance-Based Class B SAR Award exceeds the per-share base
price of the Performance-Based Class B SAR Award. The Performance-Based Class B
SAR Award may be exercised only if and to the extent vested.
    



--------------------------------------------------------------------------------



Mr. James W. Barge
December 28, 2016
Page 5 of 17


(c) Time-Based RSU Award. On December 28, 2016, the CCLG approved an award of
100,000 restricted share units with respect to Lions Gate’s Class B common
shares (the “Time-Based Class B RSU Award”). Subject to Employee’s continued
employment hereunder, the Time-Based Class B RSU Award will vest as to
twenty-five percent (25%) of the units subject to the award on each of September
30, 2017, September 30, 2018, September 30, 2019 and September 30, 2020;
provided, that the award is subject to accelerated vesting in connection with
certain terminations of Employee’s employment as provided in Section 5(e) below.
Each restricted share unit subject to the Time-Based Class B RSU Award shall be
payable upon vesting of the right, as determined by the CCLG in its sole
discretion, in the form of either Class B Shares, Class A Shares, cash or any
combination of the foregoing, with such payment in any case to have an aggregate
value (for each vested unit) equal to the fair market value (as determined under
the Plan) of a Class B Share on the date of such payment.


(d) Terms of Awards in General. Each of the awards set forth above in this
Section 5 (the “Equity Awards”) shall be granted in accordance with the terms
and conditions of the Lions Gate Entertainment Corp. 2012 Performance Incentive
Plan (the “Plan”). The “Award Date” for each such award shall be the date of the
CCLG’s approval of the award. Each such award shall be evidenced by and subject
to the terms of an award agreement in the form generally then used by Lions Gate
to evidence grants of the applicable type of award under the Plan.
(e) Acceleration of Equity Awards. The following provisions shall apply to the
Equity Awards contemplated by this Section 5:
(i)
In the event that either (A) Employee’s employment terminates due to his death
or Disability (as defined herein), (B) Employee’s employment is terminated by
the Company “without cause” as contemplated by Section 7(a)(v) below, (C) a
Change of Control (as defined herein) occurs during the Term of this Agreement
and on or within twelve (12) months following such Change of Control, Employee’s
employment is terminated by Employee for “Good Reason” (as such term is defined
in Section 7(a)(vi) below), or (D) the employment of both Jon Feltheimer and
Michael Burns with the Company terminates (the second such termination to occur,
a “Change in Management”) and on or within twelve (12) months following such
Change in Management, Employee’s employment is terminated by Employee for “Good
Reason” (as such term is defined in Section 7(a)(vi) below), each of the Equity
Awards, to the extent then outstanding and unvested, shall immediately
accelerate and become fully vested.

(ii)
Notwithstanding any provision to the contrary herein or in any equity award or
other agreement, the provisions for accelerated vesting of equity awards in this
Section 5(e) shall apply to, in addition to the Equity Awards, any other
equity-based awards granted by the Company to




--------------------------------------------------------------------------------



Mr. James W. Barge
December 28, 2016
Page 6 of 17


Employee that are (A) outstanding as of the date of this Agreement or (B)
granted during the Term at any time after the date of this Agreement (unless
otherwise expressly provided by the CCLG at the time it approves the applicable
grant).
(iii)
In the event that the Company changes its standard terms for grants of
non-qualified stock options and share appreciation rights to employees generally
during the Term to provide employees with a period longer than six (6) months
following termination of employment in which to exercise the applicable award,
the Company agrees to recommend to the CCLG that Employee’s awards be amended to
include this same provision.

(f) Definition of Change in Control. For the purposes of this Agreement, “Change
of Control” shall mean:
(i)
if any person, other than (A) any person who holds or controls entities that, in
the aggregate (including the holdings of such person), hold or control
thirty-three percent (33%) or more of the outstanding shares of Lions Gate on
the date of execution of this Agreement by each party hereto (collectively, a
“Thirty-Three Percent Holder”) or (B) a trustee or other fiduciary holding
securities of Lions Gate under an employee benefit plan of Lions Gate, becomes
the beneficial owner, directly or indirectly, of securities of Lions Gate
representing thirty-three percent (33%) or more of the outstanding shares as a
result of one or more related transactions in the context of a merger,
consolidation, sale or other disposition of equity interests or assets of Lions
Gate, excluding any transactions or series of transactions involving a sale or
other disposition of securities of Lions Gate by a Thirty-Three Percent Holder;



(ii)
if, as a result of one or more related transactions in the context of a merger,
consolidation, sale or other disposition of equity interests or assets of Lions
Gate, there is a sale or disposition of thirty-three percent (33%) or more of
Lions Gate's assets (or consummation of any transaction, or series of related
transactions, having similar effect);



(iii)
if, as a result of one or more related transactions in the context of a merger,
consolidation, sale or other disposition of equity interests or assets of Lions
Gate, there occurs a change or series of changes in the composition of the Board
as a result of which half or less than half of the directors are incumbent
directors;



(iv)
if, as a result of one or more related transactions in the context of a merger,
consolidation, sale or other disposition of equity interests or assets of Lions
Gate (excluding any sale or other disposition of securities of Lions Gate by a
Thirty-Three Percent Holder in a single transaction or a series of
transactions), a shareholder or group of shareholders acting in concert, other
than a Thirty-Three Percent Holder in a single transaction or a series of
transactions, obtain control of thirty-three percent (33%) or more of the
outstanding shares of Lions Gate;



(v)
if, as a result of one or more related transactions in the context of a merger,
consolidation, sale or other disposition of equity interests or assets




--------------------------------------------------------------------------------



Mr. James W. Barge
December 28, 2016
Page 7 of 17


of Lions Gate, a shareholder or group of shareholders acting in concert obtain
control of at least half of the Board, excluding any transactions or series of
transactions involving a sale or other disposition of securities of Lions Gate
by a Thirty-Three Percent Holder;


(vi)
if there is a dissolution or liquidation of Lions Gate; or



(vii)
if there is any transaction or series of related transactions that has the
substantial effect of any one or more of the foregoing, excluding any
transaction or series of transactions involving a Thirty-Three Percent Holder.



6.    HANDBOOK


Employee agrees that the Company Employee Handbook outlines other policies in
addition to the terms set forth in this Agreement, which will apply to
Employee’s employment with the Company, and Employee acknowledges receipt of
such handbook. Employee acknowledges and agrees that it is Employee’s obligation
to read, understand and adhere to the rules and policies set forth in such
handbook. Employee acknowledges and agrees that the Company retains the right to
revise, modify or delete any such policy or any employee benefit plan it deems
appropriate. Notwithstanding the foregoing, in the event any provision of the
Company Employee Handbook conflicts with this Agreement, the provisions of this
Agreement shall control.


7.    TERMINATION


(a) This Agreement and the Term shall terminate upon the happening of any one or
more of the following events:


(i)
The mutual written agreement between the Company and Employee;



(ii)
The death of Employee;



(iii)
Employee’s “Disability,” which means for purposes hereof Employee’s having
become so physically or mentally disabled as to be incapable, even with a
reasonable accommodation, of satisfactorily performing Employee’s duties
hereunder for a period of ninety (90) days or more, provided that Employee has
not cured disability within ten (10) days of written notice;



(iv)
The determination on the part of the Company that “cause” exists for termination
of this Agreement. As used herein, “cause” is defined as the occurrence of any
of the following:






--------------------------------------------------------------------------------



Mr. James W. Barge
December 28, 2016
Page 8 of 17


(A)
Employee’s conviction of a felony or plea of nolo contendere to a felony (other
than a traffic violation);



(B)
commission, by act or omission, of any material act of dishonesty in the
performance of Employee’s duties hereunder;



(C)
material breach of this Agreement by Employee; or



(D)
any act of misconduct by Employee having a substantial adverse effect on the
business or reputation of the Company;



Prior to terminating Employee's employment for “cause,” the Company shall
provide Employee with written notice of the grounds for the proposed
termination. If the grounds for termination are capable of cure, the Employee
shall have fifteen (15) days after receiving such notice in which to cure such
grounds to the extent such cure is possible. If not cure is possible or Employee
has failed to cure, Employee's employment shall terminate upon the 15th day
following notice of termination.


(v)
Employee is terminated “without cause.” Termination “without cause” shall be
defined as Employee being terminated by the Company for any reason other than as
set forth in Sections 7(a)(i)-(iv) above. In the event of a termination “without
cause,” subject to Employee’s execution and delivery to the Company of a general
release of claims in a form acceptable to the Company not more than twenty-one
(21) days after the date the Company provides such release (and Employee’s not
revoking such release within any revocation period provided under applicable
law), Employee shall be entitled to receive a severance payment equal to 50% of
the amount of the Base Salary that Employee would have been entitled to receive
for the period commencing on the date of such termination and ending on the last
day of the Term had Employee continued to be employed with the Company through
such date (but no less than the greater of either (x) twelve (12) months’ Base
Salary at the rate in effect on Employee’s termination or (y) the amount
Employee would receive from the Company’s severance policy for non-contract
employees that is in effect at the time of termination). Subject to the release
provision set forth above, such amount shall be paid in cash in a lump sum as
soon as practicable after (and in all events within sixty (60) days after the
date of Employee’s “separation from service” (within the meaning of Treasury
Regulation Section 1.409A-1(h)) with the Company;




--------------------------------------------------------------------------------



Mr. James W. Barge
December 28, 2016
Page 9 of 17


provided, however, that if the 60-day period following Employee’s separation
from service spans two calendar years, such lump sum payment shall be made
within such 60-day period but in the second of the two calendar years. The
Company shall provide the final form of release agreement to Employee not later
than seven (7) days following the termination date. The Company’s provision of
the payments and benefits referred to in this Section 7(a)(v) and Section 5 and
Section 7(a)(vii), in addition to the accrued obligations described in Section
7(b) below, shall relieve the Company of any and all obligations to Employee.


(vi)
The foregoing notwithstanding, if Employee’s employment with the Company
terminates on or within twelve (12) months following a Change of Control or a
Change in Management (as defined in Section 5(e)) pursuant to a termination by
the Company “without cause” or by Employee for “Good Reason” (as defined below),
then Employee shall be entitled to receive (in addition to any rights to
accelerated vesting of equity awards under Section 5 hereof and in lieu of the
severance provided in Section 7(a)(v) above) a severance payment equal to 100%
of the amount of the Base Salary that Employee would have been entitled to
receive for the period commencing on the date of such termination and ending on
the last day of the Term had Employee continued to be employed with the Company
through such date (but no less than the greater of either (x)(A) in the case of
a termination on or following a Change in Management, twelve (12) months’ Base
Salary at the rate in effect on Employee’s termination and (B) in the case of a
termination on or following a Change of Control, two million five hundred
thousand dollars ($2,500,000) or (y) the amount Employee would receive from the
Company’s severance policy for non-contract employees that is in effect at the
time of termination); provided, however, that Employee’s right to receive such
payments shall be subject to satisfaction of the requirement to provide a
general release of claims in accordance with Section 7(a)(v). Subject to such
release requirement, the amount referred to in the foregoing clause shall be
paid in cash in a lump sum as soon as practicable after (and in all events
within sixty (60) days after the date of Employee’s “separation from service”
(within the meaning of Treasury Regulation Section 1.409A-1(h)) with the
Company; provided, however, that if the 60-day period following Employee’s
separation from service spans two calendar years, such lump sum payment shall be
made within such 60-day period but in the second of the two calendar years. The
Company’s provision of the payments and benefits referred to in this Section
7(a)(vi) and in Section 5 and Section 7(a)(vii), in addition to the accrued




--------------------------------------------------------------------------------



Mr. James W. Barge
December 28, 2016
Page 10 of 17


obligations described in Section 7(b) below, shall relieve the Company of any
and all obligations to Employee.


For purposes of this Agreement, “Good Reason” shall mean any material diminution
by the Company in Employee’s responsibilities as measured against Employee’s
responsibilities prior to the Change of Control or Change in Management, as
applicable, or any change in the positions to which Employee reports which
results in Employee reporting to individuals with a materially lower level of
authority than the individuals to whom Employee currently reports; provided,
however, that any such condition shall not constitute “Good Reason” unless both
(x) Employee provides written notice to the Company of the condition claimed to
constitute Good Reason within ninety (90) days of the initial existence of such
condition, and (y) the Company fails to remedy such condition within thirty (30)
days of receiving such written notice thereof; and provided, further, that in
all events the termination of Employee’s employment with the Company shall not
be treated as a termination for “Good Reason” unless such termination occurs not
more than one (1) year following the initial existence of the condition claimed
to constitute “Good Reason.” For these purposes, if the Company is purchased by
another entity, it shall not be considered a material diminution in
responsibility if Employee is made Chief Financial Officer (or similar role) at
that other entity.


(vii)
In addition, if Employee becomes entitled to receive the severance benefits
provided in either Section 7(a)(v) or 7(a)(vi) above and subject to the release
requirement set forth therein, or if Employee’s employment terminates pursuant
to either Section 7(a)(ii) or 7(a)(iii) above, Employee shall also be entitled
to (A) payment by the Company of any bonus payable pursuant to Section 2(c) on a
prorated basis for the fiscal year in which such termination of employment
occurs based on the amount of such fiscal year worked by Employee (any such
bonus to be paid at the time provided in Section 2(c) above and no such bonus to
be payable for any fiscal year subsequent to the year of termination of
employment); and (B) if Employee timely elects continued health coverage
pursuant to COBRA, payment by the Company of his COBRA premiums for six (6)
months following his date of termination (or, if earlier, the date he becomes
eligible for coverage under the health plan of a future employer or the Company
is otherwise no longer required to offer COBRA coverage to Employee).






--------------------------------------------------------------------------------



Mr. James W. Barge
December 28, 2016
Page 11 of 17


(b) In the event that this Agreement is terminated pursuant to Sections
7(a)(i)-(iv) above, neither the Company nor Employee shall have any remaining
duties or obligations hereunder, except that the Company shall pay to Employee,
any base salary that had accrued but had not been paid (including accrued and
unpaid vacation time) as of the date of termination (and, in the case of a
termination pursuant to Section 7(a)(ii) or 7(a)(iii), shall provide the
benefits provided in Section 5(e)(i) and Section 7(a)(vii)). Following the
termination of the Term and/or this Agreement for any reason, Sections 9 through
15 shall, notwithstanding anything else herein to the contrary, survive and
continue to be binding upon the parties following such termination.


8.    EXCLUSIVITY AND SERVICE


Employee’s services shall be exclusive to the Company during the Term. Employee
shall render such services as are customarily rendered by persons in Employee’s
capacity in the entertainment industry and as may be reasonably requested by the
Company. Employee hereby agrees to comply with all reasonable requirements,
directions and requests, and with all reasonable rules and regulations made by
the Company in connection with the regular conduct of its business. Employee
further agrees to render services during Employee’s employment hereunder
whenever, wherever and as often as the Company may reasonably require in a
competent, conscientious and professional manner, and as instructed by the
Company in all matters, including those involving artistic taste and judgment,
but there shall be no obligation on the Company to cause or allow Employee to
render any services, or to include all or any of Employee’s work or services in
any motion picture or other property or production.


9.    INTELLECTUAL PROPERTY


(a) Employee agrees that the Company shall be the sole and exclusive owner
throughout the universe in perpetuity of all of the results and proceeds of
Employee’s services, work and labor in connection with Employee’s employment by
the Company, during the Term and any other period of employment with the
Company, free and clear of any claims, liens or encumbrances. Employee shall
promptly and fully disclose to the Company, with all necessary detail for a
complete understanding of the same, any and all developments, clients and
potential client lists, discoveries, inventions, improvements, conceptions,
ideas, writings, processes, formulae, contracts, methods, works, whether or not
patentable or copyrightable, which are conceived, made, acquired, or written by
Employee, solely or jointly with another, while employed by the Company (whether
or not at the request or upon the suggestion of the Company) and which are
substantially related to the business or activities of the Company its parent,
affiliates, or subsidiaries that are within the scope of Employee’s employment
and responsibilities hereunder (collectively, “Proprietary Rights”). For
purposes of clarity, Proprietary Rights shall not include works of fiction
created by Employee outside the scope of Employee’s employment and
responsibilities hereunder.


(b) All copyrightable works that Employee creates in connection with Employee’s
obligations under this Agreement and any other period of employment with the
Company, its parent, affiliates, or subsidiaries shall be considered “work made
for



--------------------------------------------------------------------------------



Mr. James W. Barge
December 28, 2016
Page 12 of 17


hire” and therefore the property of the Company. To the extent any work so
produced or other intellectual property so generated by Employee is not deemed
to be a “work made for hire,” Employee hereby assigns and transfers and agrees
to assign and transfer to the Company (or as otherwise directed by the Company)
Employee's full rights, title and interests in the Proprietary Rights to the
Company or its designee. In addition, Employee shall deliver to the Company any
and all drawings, notes, specifications and data relating to the Proprietary
Rights. Whenever requested to do so by the Company, Employee shall execute and
deliver to the Company any and all applications, assignments and other
instruments and do such other acts that the Company shall reasonably request to
apply for and obtain patents and/or copyrights in any and all countries or to
otherwise protect the Company’s interest in the Proprietary Rights and/or to
vest title thereto to the Company. Employee further agrees not to charge the
Company for time spent in complying with these obligations. This Section 9 shall
apply only to that intellectual property which related at the time of conception
to the Company's then current or anticipated business or resulted from work
performed by Employee for the Company. Employee hereby acknowledges receipt of
written notice from the Company pursuant to California Labor Code Section 2872
that this Agreement (to the extent it requires an assignment or offer to assign
rights to any invention of Employee) does not apply to an invention which
qualifies fully under California Labor Code Section 2870.


10.    ASSIGNMENT AND DELEGATION


Employee shall not assign any of Employee’s rights or delegate any of Employee’s
duties granted under this Agreement. Any such assignment or delegation shall be
deemed void ab initio.


11.    TRADE SECRETS


The parties acknowledge and agree that during the Term of this Agreement and in
the course of the discharge of Employee’s duties hereunder and at any other
period of employment with the Company, its parent, affiliates, or subsidiaries,
Employee shall have and has had access to information concerning the operation
of the Company and its affiliated entities, including without limitation,
financial, personnel, sales, planning and other information that is owned by the
Company and regularly used in the operation of the Company’s business and (to
the extent that such confidential information is not subsequently disclosed or
otherwise becomes known to the public generally other than by breach of this
Agreement by Employee) that this information constitutes the Company’s trade
secrets. Employee agrees that Employee shall not disclose any such trade
secrets, directly or indirectly, to any other person or use them in any way,
either during the Term of this Agreement or at any other time thereafter, except
as is required in the course of Employee’s employment for the Company, as
required by applicable law or court order, or if authorized in writing. Employee
shall not use any such trade secrets in connection with any other employment
and/or business opportunities following the Term. In addition, Employee hereby
expressly agrees that Employee will not disclose any confidential matters of the
Company and its affiliated entities that are not trade secrets



--------------------------------------------------------------------------------



Mr. James W. Barge
December 28, 2016
Page 13 of 17


prior to, during or after Employee’s employment including the specifics of this
Agreement. Employee shall not use any such confidential information in
connection with any other employment and/or business opportunities at any time
during or following the Term. In addition, in order to protect any such
confidential information, Employee agrees that during the Term and for a period
of eighteen (18) months thereafter, Employee will not, directly or indirectly,
induce or entice any other executive or employee of the Company, with the
exception of Employee’s exclusive assistant if the Company has employed an
individual in such role, to leave such employment.


12.    ARBITRATION


Any dispute, controversy or claim arising out of or in respect to this Agreement
(or its validity, interpretation or enforcement), the employment relationship or
the subject matter hereof shall at the request of either party be submitted to
and settled by binding arbitration conducted before a single arbitrator in Los
Angeles in accordance with the Federal Arbitration Act, to the extent that such
rules do not conflict with any provisions of this Agreement. Said arbitration
shall be under the jurisdiction of Judicial Arbitration and Mediation Services,
Inc. (“JAMS”) in Los Angeles, California. All such actions must be brought
within the statute of limitations period applicable to the claim as if that
claim were being filed with the judiciary or forever be waived. Failure to
institute an arbitration proceeding within such period shall constitute an
absolute bar to the institution of any proceedings respecting such controversy
or claim, and a waiver thereof. The arbitrator shall have the authority to award
damages and remedies in accordance with applicable law. Any award, order, or
judgment pursuant to such arbitration shall be deemed final and binding and may
be entered and enforced in any state or federal court of competent jurisdiction.
Each party agrees to submit to the jurisdiction of any such court for purposes
of the enforcement of any such award, order, or judgment. The Company shall pay
for the administrative costs of such hearing and proceeding.


13.    INDEMNIFICATION


Except with respect to claims resulting from Employee’s willful misconduct or
acts outside the scope of his employment hereunder, Employee shall continue to
be defended, indemnified and held harmless by Company in respect of all claims
arising from or in connection with his position or services as an Employee of
the Company to the maximum extent permitted in accordance with Lions Gate’s
Articles of Incorporation, Bylaws, Board Resolutions and under applicable
California and British Columbia law (including, without limitation and as
applicable, attorney’s fees), and shall be covered by the Company’s applicable
directors and officers insurance policy.


14. LIMIT ON BENEFITS
(a) Notwithstanding anything contained in this Agreement to the contrary, to the
extent that the payments and benefits provided under this Agreement and benefits
provided to, or for the benefit of, Employee under any other Company plan or
agreement



--------------------------------------------------------------------------------



Mr. James W. Barge
December 28, 2016
Page 14 of 17


(such payments or benefits are collectively referred to as the “Benefits” for
purposes of this Section 14) would be subject to the excise tax (the “Excise
Tax”) imposed under Section 4999 of the U.S. Internal Revenue Code of 1986, as
amended (the “Code”), the Benefits shall be reduced (but not below zero) if and
to the extent that a reduction in the Benefits would result in Employee
retaining a larger amount, on an after-tax basis (taking into account federal,
state and local income taxes and the Excise Tax), than if Employee received all
of the Benefits (such reduced amount is referred to hereinafter as the “Limited
Benefit Amount”). In such case, unless Employee has given prior written notice
to the Company specifying a different order to effectuate the reduction of the
Benefits (any such notice consistent with the requirements of Section 409A of
the Code to avoid the imputation of any tax, penalty or interest thereunder),
the Benefits shall be reduced or eliminated by first reducing or eliminating
cash severance payments, then by reducing or eliminating other cash payments,
then by reducing or eliminating those payments or benefits which are not payable
in cash, in each case in reverse order beginning with payments or benefits which
are to be paid the farthest in time from the Determination (as hereinafter
defined). Any notice given by Employee pursuant to the preceding sentence shall
take precedence over the provisions of any other plan, arrangement or agreement
governing Employee’s rights and entitlements to any benefits or compensation.


(b) A determination as to whether the Benefits shall be reduced to the Limited
Benefit Amount pursuant to this Agreement and the amount of such Limited Benefit
Amount shall be made by Company’s independent public accountants or another
certified public accounting firm of national reputation designated by Lions Gate
(the “Accounting Firm”). Company and Employee shall use their reasonable efforts
to cause the Accounting Firm to provide its determination (the “Determination”),
together with detailed supporting calculations and documentation to Company and
Employee within five (5) days of the date of termination of Employee’s
employment, if applicable, or such other time as requested by Company or
Employee (provided Employee reasonably believes that any of the Benefits may be
subject to the Excise Tax), and if the Accounting Firm determines that no Excise
Tax is payable by Employee with respect to any Benefits, Company and Employee
shall use their reasonable efforts to cause the Accounting Firm to furnish
Employee with an opinion reasonably acceptable to Employee that no Excise Tax
will be imposed with respect to any such Benefits. Unless Employee provides
written notice to Company within ten (10) days of the delivery of the
Determination to Employee that he disputes such Determination, the Determination
shall be binding, final and conclusive upon Company and Employee.


15.    INTEGRATION, AMENDMENT, NOTICE, SEVERABILITY, AND FORUM


(a) This Agreement expresses the binding and entire agreement between Employee
and the Company and, from and after the Effective Date, shall replace and
supersede all prior arrangements and representations, either oral or written, as
to the subject matter hereof. Notwithstanding the foregoing, Section 5 of the
Prior Agreement, the terms of any equity grants that have been made under any
other employment



--------------------------------------------------------------------------------



Mr. James W. Barge
December 28, 2016
Page 15 of 17


agreements between Company and Employee, and the terms of any equity grants that
have been provided by Company to Employee outside the terms of any employment
agreement, in each case to the extent the applicable equity award is outstanding
on the date hereof, shall remain in full force and effect (subject in each case
to Section 5(e)(ii) above).


(b) All modifications or amendments to this Agreement must be made in writing
and signed by both parties.


(c) Any notice required herein shall be in writing and shall be deemed to have
been duly given when delivered by hand, received via electronic mail or on the
depositing of said notice in any U.S. Postal Service mail receptacle with
postage prepaid, addressed to the Company at 2700 Colorado Avenue, Suite 200,
Santa Monica, California 90404 and to Employee at the address set forth above,
or to such address as either party may have furnished to the other in writing in
accordance herewith.


(d) If any portion of this Agreement is held unenforceable under any applicable
statute or rule of law then such portion only shall be deemed omitted and shall
not affect the validity of enforceability of any other provision of this
Agreement.


(e) This Agreement shall be governed by the laws of the State of California. The
state and federal courts (or arbitrators appointed as described herein) located
in Los Angeles, California shall, subject to the arbitration agreement set forth
in Section 12 above, be the sole forum for any action for relief arising out of
or pursuant to the enforcement or interpretation of this Agreement. Each party
to this Agreement consents to the personal jurisdiction and arbitration in such
forum and courts and each party hereto covenants not to, and waives any right
to, seek a transfer of venue from such jurisdiction on any grounds.    


16.    SECTION 409A


(a) It is intended that any amounts payable under this Agreement shall either be
exempt from or comply with Section 409A of the U.S. Internal Revenue Code
(including the Treasury regulations and other published guidance relating
thereto) (“Code Section 409A”) so as not to subject Employee to payment of any
additional tax, penalty or interest imposed under Code Section 409A. The
provisions of this Agreement shall be construed and interpreted to avoid the
imputation of any such additional tax, penalty or interest under Code Section
409A yet preserve (to the nearest extent reasonably possible) the intended
benefit payable to Employee.


(b) Notwithstanding any provision of this Agreement to the contrary, if Employee
is a “specified employee” within the meaning of Treasury Regulation Section
1.409A-1(i) as of the date of Employee’s separation from service (as defined
above), Employee shall not be entitled to any payment or benefits pursuant to
Section 7(a)(v) until the earlier of (i) the date which is six (6) months after
Employee’s separation from service for any



--------------------------------------------------------------------------------



Mr. James W. Barge
December 28, 2016
Page 16 of 17


reason other than death, or (ii) the date of Employee’s death. Any amounts
otherwise payable to Employee upon or in the six (6) month period following
Employee’s separation from service that are not so paid by reason of this
paragraph shall be paid (without interest) as soon as practicable (and in all
events within thirty (30) days) after the date that is six (6) months after
Employee’s separation from service (or, if earlier, as soon as practicable, and
in all events within thirty (30) days, after the date of Employee’s death). The
provisions of this paragraph shall only apply if, and to the extent, required to
avoid the imputation of any tax, penalty or interest pursuant to Code Section
409A.


(c) To the extent that any reimbursements pursuant to the provisions of this
Agreement are taxable to Employee, any such reimbursement payment shall be paid
to Employee on or before the last day of Employee’s taxable year following the
taxable year in which the related expense was incurred. The benefits and
reimbursements pursuant to such provisions are not subject to liquidation or
exchange for another benefit and the amount of such benefits and reimbursements
that Employee receives in one taxable year shall not affect the amount of such
benefits or reimbursements that Employee receives in any other taxable year.


(d) Each payment made pursuant to any provision of this Agreement shall be
considered a separate payment and not one of a series of payments for purposes
of Code Section 409A.
[Remainder of page intentionally left blank]



--------------------------------------------------------------------------------



Mr. James W. Barge
December 28, 2016
Page 17 of 17






Please acknowledge your confirmation of the above terms by signing below where
indicated.


Very truly yours,


LIONS GATE ENTERTAINMENT INC.
                        


/s/ Wayne Levin
Wayne Levin
Chief Strategic Officer and General Counsel, Lions Gate Entertainment Corp.
   
AGREED AND ACCEPTED
This 28th day of December, 2016




/s/ James W. Barge
JAMES W. BARGE











